Case 2:20-cr-00626-DWL Document 64 Filed 08/05/21 Page1of1

PS 40 (Rev. 10/14) Notice Regarding United States Passport for Criminal Defendant

 

 

UNITED STATES DISTRICT COURT

for the
Western District Of Texas

NOTICE REGARDING UNITED STATES PASSPORT FOR CRIMINAL DEFENDANT

TO: U.S. Department of State FROM: Kyona S Stubbs
CA/PPT/L/LA United States Courthouse
44132 Mercure Circle 501 West 5th Street, Suite 3200
P.O. Box 1227 Austin, TX 78701

Sterling, VA 20166-1227

Fax (202) 485-6496
Email: CA-PPT-CourtOrders(@state.gov

x] Original Notice [_] Notice of Disposition
Date: 06/08/2021 Date:
By: Kyona Stubbs By:

 

Defendant: Brannen S. Mehaffey
Case Number: [0970 2:20CR00626]-[001]

Date of Birth:

SSN:
Place of Birth: San Antonio, Texas, United States

 

Notice of Court Order (Order Date: 12/16/2020 )

0 The above-named defendant is not permitted to apply for the issuance of a passport and/or passport card during the
pendency of this action.

The above-named defendant surrendered passport numbe1 and/or passport card number

4 es
A to the Ree of the U.S. District Court on 06/08/2021 é

 

NOTICE OF DISPOSITION
~ The above case has been disposed of

| The above order of the court is no Tones in effect,
LU Defendant not: convicted — Document returned to defendant,

Cl Defendant not convicted — ‘Document enclosed for further investigation duet to evidence that the document n may
have been issued in a false name. =

[| Defendant convicted — Document me copy of Avner. enclosed.

 

Distribution:

Original to case file
Department of State
Defendant (or representative)
Clerk of Court
